UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8104


ALPHONSO SIMPSON,

                  Plaintiff - Appellant,

             v.

JAME UTTLEY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (7:08-cv-00034-H)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonso Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alphonso    Simpson          appeals      the   district       court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                                    We

have     reviewed       the        record     and     find       no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         Simpson        v.     Uttley,       No.    7:08-cv-00034-H           (E.D.N.C.

Sept. 8,    2008).        We       dispense     with      oral    argument      because    the

facts    and    legal     contentions         are     adequately        presented     in   the

materials      before     the       court     and     argument        would   not    aid   the

decisional process.

                                                                                     AFFIRMED




                                               2